Ct. Crim. App. Tex. Application for stay, addressed to The Chief Justice and referred to the Court, granted, and it is ordered that the mandate of the Court of Criminal Appeals of Texas, case No. 372-86, is recalled and stayed pending this Court’s action on the petition for writ of certiorari. In the event the petition for writ of certiorari is denied, this order terminates automatically. Should the petition for writ of certiorari be granted, this order is to remain in effect pending the issuance of the mandate of this Court.